Title: From George Washington to Joseph Reed, 22 October 1779
From: Washington, George
To: Reed, Joseph


        
          Dear Sir,
          West-point Octr 22d 1779.
        
        Three days ago I received your obliging favor of the 14th and was sorry to find you had been so much indisposed. Before this I hope you have perfectly recovered. Your early attention & that of the Assembly to my requisitions, have my warmest thanks—and the more so, from the situation in which they found you. I could wish however—that the three months service of the Militia had been made to commence, only from the time of their

joining the Army. I need not enter into a detail of reasons for this with you, as your own judgment & experience will, I am perswaded, have already anticipated them. Your intention of leading your Militia, in case they are brought to the field, is a circumstance honorable to yourself & flattering to me. The example alone would have its weight, but seconded by your knowledge of discipline—abilities activity & bravery, it could not fail of happy effects. Men are influenced greatly by the conduct of their superiors—and particularly so, where they have both their confidence & affection.
        With respect to the point to which you call my recollection—I confess—when you intimated your desire of Continental Rank to me, as it passed cursorily through my Mind—it struck me as a matter of indifference; or at least as one against wch no important objection’s then occurred inasmuch as it was to have no operation in the line; however I must now candidly acknowledge and shall do it without hesitation, from motives of general duty—from a confidence in your friendship as well as in your zeal for the public Service—and from the express authority of your letter—that having maturely weighed the subject—& examined the consequences to which it might lead—I think it cannot be obtained—either with a view to the purpose you mentioned, when you first broached the point to me—or with respect to the present occasion for which the Militia are called out.
        The discontents—the Jealousies—the uneasinesses that have prevailed in the Army; the complaints which have been added on acct of Rank being conferred out of the common course, are all opposed to the measure. These uneasinesses my dear Sir, thô not quite so prevalent among the different ranks of Officers as they were are far, very far, from being done away—and would, I fear, proceed to more than their former height upon any supposed injury whether real or imaginary—to what they esteemed their rights. among the General Officers and those next in rank, there would be much reason to apprehend this—as they (particularly the former) have loudly complained on the subject of rank being given, even when motives of national policy—and indeed necessity—were urged to justify it, and reluctantly yielded to it, merely from that consideration—From hence & as in your case this consideration could not be urged—I should fear, that it

would be attended with greater disgust—not from any personal-individual objection—but from an idea that the appointment itself materially affected their rights and those of the Officers in general—Hence it is that I have uniformly with-held my aid to all applications for brevet Commissions to foreigners & others who had, or were about to quit the Service—professedly—never to interfere with the line of our Army.
        The situation of our Officers is delicate—and perhaps requires a greater degree of attention, than that of any others. deriving no emoluments from the Service, but rather losing at the best—Patriotism & a love of honor are the motives to their continuing in it. These must be the considerations which influence the conduct of by far the greatest part—and thô by these motives the Officers are placed in a much more respectable point of view than if they were governed by interest, yet the ties are not sufficiently strong to induce their submission, or at least without great difficulty, to any measures they esteem injurious.
        For these several reasons I cannot in policy advise to any measures that might have a tendency to obtain it for you. Nor do I think, after mature reflection, that the rank being given by brevet which is contrary to the present views of Congress & their own resolves (24th Novr 1778 & 20th Feb. 1779.) founded on the discontents which a contrary practice had created—or circumscribed in its extent by any qualifications which could be thought of—would alter the matter, or produce the least change in the sentiments of the Officers—In any case the ideas of rank & precedence would occur—& I have too much reason to believe would give great uneasiness. The temper of the General Officers is at this moment a good deal soured—Their distresses proceeding from the amazing depreciation of money on one hand—and a discremination of Congress in the allowance of subsistance on the other needs no fresh leven to set their discontents a working—Rank then being the greatest, if not the only benefit they are likely to derive for their perseverence in Service & injured fortunes, they become more & more tenacious of its value—& attend the distribution of it with a watchful eye. I have been rather prolix on this subject but thought it incumbent on me to assign the reasons which govern my opinion, because I wish you to be convinced, that I do not want inclination to

comply where I can do it consistently with any of your wishes. With very great esteem & regard I am Dr Sir Yr Most Obedt & Affecte Hble Servt
        
          Go: Washington
        
      